
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1306
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2010
			Ms. Norton submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that a postage stamp should be issued to honor the lives of
		  Joseph Curseen, Jr. and Thomas Morris, Jr., the two United States Postal
		  Service workers and District of Columbia natives who died as a result of their
		  contact with anthrax while working at the United States Postal Service facility
		  located at 900 Brentwood Road, NE, Washington, DC, during the anthrax attack in
		  the fall of 2001.
	
	
		Whereas Joseph Curseen, Jr. and Thomas Morris, Jr. served
			 honorably and diligently in the United States Postal Service for a combined
			 period of 52 years;
		Whereas in the fall of 2001, during the course of their
			 jobs with the United States Postal Service, Joseph Curseen, Jr. and Thomas
			 Morris, Jr. were exposed to letters containing anthrax that were placed in the
			 mail and subsequently suffered from the inhalation of anthrax and thereafter
			 died;
		Whereas 5 individuals in the United States died from
			 exposure to anthrax during the 2001 anthrax attack;
		Whereas in 2002, the United States Postal Service facility
			 located at 900 Brentwood Road, NE, Washington, DC, was designated as the
			 Joseph Curseen, Jr. and Thomas Morris, Jr. Processing and Distribution
			 Center by Public Law 107–225, introduced by Congresswoman Eleanor
			 Holmes Norton and passed unanimously by Congress; and
		Whereas issuing a postage stamp to honor the sacrifices of
			 these two Federal workers is proper and fitting: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)a postage stamp should be issued to honor
			 Joseph Curseen, Jr. and Thomas Morris, Jr., the postal workers who died in the
			 line of duty during the anthrax attack in the fall of 2001; and
			(2)the Citizens’ Stamp Advisory Committee
			 should recommend to the Postmaster General that such a stamp be issued.
			
